DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) in view of Lakota et al. (2012/0304695), Loeffelbein et al. (2017/0338428), Kitaoka (2010/0273633), and Peyches et al. (3,256,081). Regarding claims 1 and 21-22, Takahashi teaches a method for forming a glass sheet comprising supplying a feed of molten glass from a molten glass delivery device (nozzle 5, figure 1) with a viscosity in the range of 0.01 to 100 dPa•s, which is less than about 200 poise, to an upper surface of a pair of forming rolls that are spaced apart by a forming gap ([0018]) having a width of less than 800 microns ([0030]).  Takahashi further teaches rotating the pair of forming rolls to continuously form a glass sheet from the molten glass, the glass sheet having a thickness of less than or equal to about 800 microns immediately upon passing through the forming gap ([0026],[0027],[0030], figures 1 and 2). Takahashi is silent regarding a variation in thickness of 30 microns or less. Lakota teaches a similar method of forming a glass sheet comprising feeding molten glass to the surface of a pair of forming rolls spaced apart by a forming gap and rotating the forming rolls to continuously form a glass sheet from the molten glass ([0064], figures 1 and 2). Lakota further teaches a demand for high precision of dimensional uniformity, such as a thickness uniformity with a precision within 0.025mm ([0002]-[0004], [0007]).  Lakota also teaches using forming rolls with a non-constant roll diameter to achieve such precision, such as a roll with central portion having a smaller diameter to counteract discrepancies due to thermal expansion ([0005]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a roll with a non-constant roll diameter to provide for a glass sheet having a thickness variation of 30 microns or less, as Lakota teaches there is a high demand for it. 
 Takahashi further teaches the molten glass has a steep temperature-viscosity relationship, but fails to disclose a high refractive index glass or a liquidus viscosity of the glass. Loeffelbein teaches a method for forming a thin glass sheet as well ([0014]), wherein the glass sheet comprises a glass composition with a high refractive index of from 1.55 to 2.33 ([0003]), for example 1.80 ([0073]). Loeffelbein also teaches the glass exhibits a liquidus viscosity of less than 102 dPa•s ([0063]).  Loeffelbein recognized that such glasses are difficult to drawn into thin glass sheet, and teaches operating at temperature above the lower limit of devitrification of the glass for a very short period of time. Loeffelbein further explains the glass has a dependence of the viscosity on the temperature, such that the viscosity of the glass increases with a small decrease of the temperature in a severe manner ([0020]), which suggests a steep temperature-viscosity relationship.  Loeffelbein also teaches such glass sheet are suited for use in as display glass, in field lighting, in wafer-level-optics and/or filter glass ([0072]).  Since Loeffelbein teaches a glass having a steep temperature-viscosity relationship, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar glass for the molten glass of Takahashi, who also teaches a glass having a steep temperature-viscosity relationship, wherein the glass provides for a glass sheet having a high refractive index of about 1.7 or greater and a liquidus viscosity of about 100 poise or less, as such glass are needed for applications such as display glass, field lighting, wafer-level-optics and/or filter glass. As mentioned, Takahashi teaches supplying the molten glass from the delivery device with a viscosity in the range of 0.01 to 100 dPa•s ([0021]), which is less than the liquidus viscosity of the molten glass of Loeffelbein (i.e. < 100 poise). 
Takahashi teaches the glass can be a phosphate glass ([0013]) used as an optical glass ([0081]) and Loeffelbein teaches glass with a high refractive index and a low liquidus viscosity can be used for optics ([0072]), but both do not specify a liquidus viscosity of 50 Poise or less.  Kitaoka teaches a phosphate glass with a high refractive index that is used as an optical glass and that is excellent in plate formability ([0001]-[0002]).  Kitaoka further teaches the phosphate glass preferably has a liquidus viscosity of 2.5 dPa•s to 20dPa•s. Kitaoka explains if a liquidus viscosity is too high, plate forming or gob molding become more difficult (i.e. generating glass lint) since the temperature of glass has to be raised in order to reduce the viscosity, and this can generate striae in the glass ([0040], [0049]). Thus, having a lower liquidus viscosity provides for excellent plate formability and gob moldability. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a phosphate glass having a liquidus viscosity of less than 50 Poise, such as 2.5 dPa•s to 20dPa•s, to provide glass having excellent plate formability and gob moldability (i.e. no glass lint) when producing the optical glass.
Takahashi further teaches slow cooling the glass sheet after forming ([0069]), wherein the slow cooling is provided in the range of about 200-20000 mm downward from the forming rolls ([0069]). Takahashi doesn’t specify details regarding the slow cooling means 6, although it is well known in the art the slow cooling means often comprises heaters in order to provide the slow cooling of the glass sheet. Peyches also teaches a method for forming a glass sheet in a continuous manner. Peyches teaches a sensitivity of the glass sheet in forming defects (hammering) as it cooled through temperatures that corresponds to a viscosity in the range of 105 to 1010 poise (col. 1 lines 58-73, col. 2 lines 1-2) due to temperature gradients on the faces of the glass sheet and the length of the glass sheet, and suggest slow cooling of the glass sheet after forming through a viscosity range of 105 to 1010 poise (col. 2 lines 17-24, col. 3 line 44), wherein the slow cooling means comprises passing the glass sheet through heaters configured to operate at a temperature greater than 100°C (col. 3 lines 8-16, col. 5 lines 35-45, 53-55). Peyches provides an example wherein the glass sheet passes through the slow cooling chamber in about 20 minutes at a rate of 10 cm/min for slow cooling of the glass sheet from a viscosity of 105 to 1010 poise (col. 6 lines 55-63). This provides for a glass sheet that has a viscosity of less than 1010 poise for a significant length of the slow cooling chamber, and thus, a viscosity of less than 1010 poise at a distance of at least 0.75m from forming.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for slow cooling step using heaters, in the method of Takahashi, wherein the glass sheet is slow cooled through the viscosity range of 105 to 1010 poise to prevent defects, such as hammering in the formed glass sheet, as taught by Peyches. Since Takahashi teaches slow cooling is performed about 200-20000 mm downward from the forming rolls, the slow cooling would provide for a glass sheet having a viscosity of less than 1010 poise at a distance of at least 0.75m from the forming rolls. 
Regarding claim 3, Takahashi teaches a glass sheet produced has a width of 180m and thickness of 1mm, which provides for a ratio of the width to the thickness of 180 ([0080]).
Regarding claim 6, Takahashi teaches the forming rolls are positioned horizontally relative to each other ([0022]).
Regarding claim 7, Takahashi teaches no portion of the forming rolls contact one another (see figures 1 and 2, [0022]). 
Regarding claim 8, Takahashi teaches the molten glass forms a pool on the upper surface of the pair of forming rolls (figure 2, [0025]).
Regarding claims 9-10, Takahashi teaches the molten glass is supplied from a single point source, such as a single nozzle 5, which is essentially a pipe ([0025], figure 1).
Regarding claims 11 and 12, Takahashi also teaches supplying the molten glass from a plurality of point sources, such a plurality of nozzles positioned at equal intervals along the major length of the forming gap, from one forming dam (3) to the other ([0025]).
Regarding claim 13, Takahashi teaches cutting the glass sheet ([0025]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided), Lakota et al. (2012/0304695), Loeffelbein et al. (2017/0338428), Kitaoka (2010/0273633), and Peyches et al. (3,256,081) as applied to claim 1 above, and further in view of Schreder et al. (2013/0264672).  Takahashi teaches cutting the glass sheet, a glass sheet comprising fluorophosphate glass, but doesn’t specify cutting it into a wafer. Schreder teaches fluorophosphates glass is used for making glass wafers suitable for use as filter glasses ([0012]).  Schreder teaches producing the glass sheet and cutting a glass sheet into a wafer ([0021], [0031]-[0033]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have cut the glass sheet into a wafer in order to provide for filter glass, as taught by Schreder.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2012/169430, translation provided) in view of Lakota et al. (2012/0304695), Loeffelbein et al. (2017/0338428), Kitaoka (2010/0273633), and Peyches et al. (3,256,081).  Takahashi teaches a method for forming a glass sheet comprising supplying a feed of molten glass from a molten glass delivery device (nozzle 5, figure 1), with a viscosity of less than 102 dPas, which is less than about 200 poise, to an upper surface of a pair of forming rolls that are spaced apart by a forming gap ([0018]) having a width of less than 800 microns ([0030]).  Takahashi further teaches rotating the pair of forming rolls to continuously form a glass sheet from the molten glass, the glass sheet having a thickness of less than or equal to about 800 microns immediately upon pass through the forming gap ([0026],[0027],[0030], figures 1 and 2).  
Takahashi is silent regarding a variation in thickness of 30 microns or less. Lakota teaches a similar method of forming a glass sheet comprising feeding molten glass to the surface of a pair of forming rolls spaced apart by a forming gap and rotating the forming rolls to continuously form a glass sheet from the molten glass ([0064], figures 1 and 2). Lakota further teaches a demand for high precision of dimensional uniformity, such as a thickness uniformity with a precision within 0.025mm ([0002]-[0004], [0007]).  Lakota also teaches using forming rolls with a non-constant roll diameter to achieve such precision, such as a roll with central portion having a smaller diameter to counteract discrepancies due to thermal expansion ([0005]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a roll with a non-constant roll diameter to provide for a glass sheet having a thickness variation of 30 microns or less, as Lakota teaches there is a high demand for it.
Takahashi teaches the molten glass has a steep temperature-viscosity relationship, but fails to disclose a high refractive index glass or a liquidus viscosity of the glass. Loeffelbein teaches a method for forming a thin glass sheet as well ([0014]), wherein the glass sheet comprises a glass composition with a high refractive index of from 1.55 to 2.33 ([0003]), for example 1.80 ([0073]). Loeffelbein also teaches the glass exhibits a liquidus viscosity of less than 102 dPas ([0063]).  Loeffelbein recognized that such glass are difficult to drawn into thin glass sheet, and teaches operating at temperature above the lower limit of devitrification of the glass for a very short period of time. Loeffelbein further explains the glass has a dependence of the viscosity on the temperature, such that the viscosity of the glass increases with a small decrease of the temperature in a severe manner ([0020]), which suggests a steep temperature-viscosity relationship.  Loeffelbein also teaches such glass sheet are suited for use in as display glass, in the field lighting, in wafer-level-optics and/or filter glass ([0072]).  Since Loeffelbein teaches a glass having a steep temperature-viscosity relationship, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar glass for the molten glass of Takahashi, who also teaches a glass having a steep temperature-viscosity relationship, wherein the glass provides for a glass sheet having a high refractive index of about 1.7 or greater and a liquidus viscosity of about 100 poise or less, as such glass are needed for applications such as display glass, field lighting, wafer-level-optics and/or filter glass. Furthermore, Takahashi teaches supplying the molten glass from the delivery device with a viscosity in the range of 0.01 to 100 dPa•s ([0021]), which is less than the liquidus viscosity of the molten glass of Loeffelbein (i.e. < 100 poise). 
Takahashi teaches the glass can be a phosphate glass ([0013]) used as an optical glass ([0081]) and Loeffelbein teaches glass with a high refractive index and a low liquidus viscosity can be used for optics ([0072]), but both do not specify a liquidus viscosity of 50 Poise or less.  Kitaoka teaches a phosphate glass with a high refractive index that is used as an optical glass and that is excellent in plate formability ([0001]-[0002]).  Kitaoka further teaches the phosphate glass preferably has a liquidus viscosity of 2.5 dPa•s to 20dPa•s. Kitaoka explains if a liquidus viscosity is too high, plate forming or gob molding become more difficult (i.e. generating glass lint) since the temperature of glass has to be raised in order to reduce the viscosity, and this can generate striae in the glass ([0040], [0049]). Thus, having a lower liquidus viscosity provides for excellent plate formability and gob moldability. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a phosphate glass having a liquidus viscosity of less than 50 Poise, such as 2.5 dPa•s to 20dPa•s, to provide glass having excellent plate formability and gob moldability (i.e. no glass lint) when producing the optical glass.
Takahashi further teaches slow cooling the glass sheet after forming ([0069]), wherein the slow cooling is provided in the range of about 200-20000 mm downward from the forming rolls ([0069]). Takahashi doesn’t specify details regarding the slow cooling means 6, although it is well known in the art the slow cooling means often comprises heaters in order to provide the slow cooling of the glass sheet. Peyches also teaches a method for forming a glass sheet in a continuous manner. Peyches teaches a sensitivity of the glass sheet in forming defects (hammering) as it cooled through temperatures that corresponds to a viscosity in the range of 105 to 1010 poise (col. 1 lines 58-73, col. 2 lines 1-2) due to temperature gradients on the faces of the glass sheet and the length of the glass sheet, and suggest slow cooling of the glass sheet after forming through a viscosity range of 105 to 1010 poise (col. 2 lines 17-24, col. 3 line 44), wherein the slow cooling means comprises passing the glass sheet through heaters configured to operate at a temperature greater than 100°C (col. 3 lines 8-16, col. 5 lines 35-45, 53-55). Peyches provides an example wherein the glass sheet passes through the slow cooling chamber in about 20 minutes at a rate of 10 cm/min for slow cooling of the glass sheet from a viscosity of 105 to 1010 poise (col. 6 lines 55-63). This provides for a glass sheet that has a viscosity of less than 1010 poise for a significant length of the slow cooling chamber, and thus, a viscosity of less than 1010 poise at a distance of at least 0.75m from forming.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for slow cooling step using heaters, in the method of Takahashi, wherein the glass sheet is slow cooled through the viscosity range of 105 to 1010 poise to prevent defects, such as hammering in the formed glass sheet, as taught by Peyches. Since Takahashi teaches slow cooling is performed about 200-20000 mm downward from the forming rolls, the slow cooling would provide for a glass sheet having a viscosity of less than 1010 poise at a distance of at least 0.75m from the forming rolls. 
Regarding the aspect ratio, Takahashi teaches a glass sheet produced has a width of 180m and thickness of 1mm, which provides for a ratio of the width to the thickness of 180 ([0080]), but doesn’t specify an aspect ratio of greater than 200. Loeffelbein further teaches the thin glass sheet produced has a width to thickness ratio of at least 20 and up to 200,000 ([0065]).  
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. Regarding the first argument, applicant argues Lakota teaches a glass viscosity in the range of about 200 to about 10,000 poise and concludes that modification of Takahashi with low thickness variation would require modification of the viscosity of the molten glass of Takahashi. Applicant has not provided any evidence or support for this conclusion. It is not clear why the viscosity of the molten glass would need to be modified as well.  Lakota teaches a need and demand for glass sheets having low thickness variation and achieving this by employing rolls having a non-constant diameter. Furthermore, about 200 poise would include about less than 200 poise. 
Regarding the second argument, applicant argues Peyches teaches viscosities would not be the same for glasses of different compositions and thus, “a different glass composition than that disclosed by Peyches would not necessarily have the same viscosity change from 105 poise to 1010 poise” and the same viscosity changes would not be expected for Takahashi. Actually, a glass having a viscosity change from 105 poise to 1010 poise would not be different for a different glass having a viscosity change from 105 poise to 1010 poise, as all the viscosity changes are measure by the same parameter, viscosity. Since Peyches teaches slow cooling from a glass viscosity from 105 poise to 1010 poise, it would be applicable to any glass, as the slow cooling is applied to the glass in this viscosity range.  Applying the slow cooling step, one would expect Takahashi to have the same viscosity change.
What Peyches actually teaches is the temperatures at which the glass goes through this viscosity change is different for different glass compositions. Thus, for the glass composition of Peyches, a temperature range of 600-800° is required. But for the glass of Takahashi, a temperature range, i.e. 200-500°C, is preferred. The two temperature ranges need not be the same, as the glass compositions may be different.
Regarding the third argument, applicant provides conclusionary statements without support or evidence. References need not teach all the limitations by itself. Applicant argues the extensive modifications would not have been obvious, with no additional support for the argument. It was presented in the rejection the obviousness of the modifications. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741